KERNER, Circuit Judge,
(dissenting).
Any movement of the engine without warning was dangerous to life and limb. In addition to the fact that no bell was rung at the time the engineer started to move the engine and that he did not know where Tennant was, there was also evidence that it was the practice and custom not to move an engine when a member of the crew was missing unless the bell was rung as a warning before starting the engine.
I think it was a permissible inference by the jury that the failure to sound the bell *870was the proximate cause of Tennant’s death, and that the inference to he drawn from all the evidence as to the existence of the custom, its purpose and the reliance which Tennant under all the circumstances was entitled to place upon it, was for the jury. Consequently, the judgment ought to be affirmed.